Exhibit 10.1
 
Execution Version
 
ASPEN INSURANCE HOLDINGS LIMITED
 
PERFORMANCE SHARE AWARD AGREEMENT
 
THIS AGREEMENT (the “Agreement”), is made effective as of the 1st day of May,
2009 (hereinafter called the “Date of Grant”), between Aspen Insurance Holdings
Limited, a Bermuda corporation (hereinafter called the “Company”), and          
(hereinafter called the “Participant”):
 
R E C I T A L S:
 
WHEREAS, the Company has adopted the Aspen Insurance Holdings 2003 Share
Incentive Plan, as amended from time to time (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement. Capitalized
terms not otherwise defined herein shall have the same meanings as in the
Plan; and
 
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its shareholders to grant the performance shares provided for
herein to the Participant pursuant to the Plan and the terms set forth herein.
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1. Grant of Performance Shares. The Company hereby awards to the
Participant           Shares, payment of which is dependent upon the performance
of the Company as described in Section 2 of this Agreement (the “Performance
Shares”).
 
2. Vesting. The Performance Shares shall vest and become payable only to the
extent that the Return on Equity (calculated as described in Section 2(a) below,
the “ROE”) and the service requirements described below are achieved.
 
(a) For purposes of this Agreement, “ROE” shall be equal to net income
determined under United States Generally Accepted Accounting Principles (“US
GAAP”) after deduction of the cost of all Awards granted under the Plan as a
percentage of weighted average shareholders’ equity, which shall be determined
by the Board based on the Company’s audited financials under US GAAP.
 
(b) For purposes of this Agreement, “2009 ROE” shall be equal to the Company’s
actual ROE for the fiscal year ended December 31, 2009 (the “2009 Fiscal Year”).
 
(c) For purposes of this Agreement, “2010 ROE” shall be equal to the Company’s
actual ROE for the fiscal year ended December 31, 2010 (the “2010 Fiscal Year”).
 
(d) For purposes of this Agreement, “2011 ROE” shall be equal to the Company’s
actual ROE for the fiscal year ended December 31, 2011 (the “2011 Fiscal Year”).
 
(e) Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2009 ROE Award”) shall be eligible for vesting
(“Eligible Shares”) upon the later of (i) the date the Company’s outside
auditors complete the audit of the Company’s financial statements containing the
information necessary to compute the Company’s ROE for the 2009 Fiscal Year or
(ii) the date such ROE is





--------------------------------------------------------------------------------



 



approved by the Board of Directors or an authorized committee thereof, but only
to the extent provided below:
 

     
2009 ROE
 
Percentage of Eligible Shares
 
< 7%
  0%
7%
  10%
12%
  100%
³ 22%
  200%
Interim percentages to be pro-rated.


 
Notwithstanding the foregoing, if the Company’s actual ROE for the 2009 Fiscal
Year is (i) less than 7%, then none of the Performance Shares subject to the
2009 ROE Award shall be Eligible Shares, (ii) greater than 12% and the average
ROE over the 2009 Fiscal Year and the immediately preceding fiscal year is less
than 7%, then the Percentage of Eligible Shares shall be 100%; or (iii) greater
than 12% and the average ROE over the 2009 Fiscal Year and the immediately
preceding fiscal year is 7% or greater, then the Percentage of Eligible Shares
shall be in accordance with the table above.
 
(f) Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2010 ROE Award”) shall become Eligible Shares
upon the later of (i) the date the Company’s outside auditors complete the audit
of the Company’s financial statements containing the information necessary to
compute the Company’s ROE for the 2010 Fiscal Year or (ii) the date such ROE is
approved by the Board of Directors or an authorized committee thereof, but only
to the extent provided below:
 

     
2010 ROE
 
Percentage of Eligible Shares
 
< 7%
  0%
7%
  10%
12%
  100%
³ 22%
  200%
Interim percentages to be pro-rated.


 
Notwithstanding the foregoing, if the Company’s actual ROE for the 2010 Fiscal
Year is (i) less than 7%, then none of the Performance Shares subject to the
2010 ROE Award shall be Eligible Shares, (ii) greater than 12% and the average
ROE over the 2010 Fiscal Year and the 2009 Fiscal Year is less than 7%, then the
Percentage of Eligible Shares shall be 100%; or (iii) greater than 12% and the
average ROE over the 2010 Fiscal Year and the 2009 Fiscal Year is 7% or greater,
then the Percentage of Eligible Shares shall be in accordance with the table
above.
 
(g) Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), a maximum of one-third (1/3) of the Performance
Shares awarded hereunder (the “2011 ROE Award”) shall become Eligible Shares
upon the later of (i) the date the Company’s outside auditors complete the audit
of the Company’s financial statements containing the information necessary to
compute the Company’s ROE for the 2011 Fiscal Year or (ii) the date such ROE is
approved by the Board of Directors or an authorized committee thereof, but only
to the extent provided below:
 

     
2011 ROE
 
Percentage of Eligible Shares
 
< 7%
  0%
7%
  10%
12%
  100%
³ 22%
  200%
Interim percentages to be pro-rated.


 
Notwithstanding the foregoing, if the Company’s actual ROE for the 2011 Fiscal
Year is (i) less than 7%, then none of the Performance Shares subject to the
2011 ROE Award shall be Eligible Shares, (ii) greater than 12% and the average
ROE over the 2011 Fiscal Year and the 2010 Fiscal





--------------------------------------------------------------------------------



 



Year is less than 7%, then the Percentage of Eligible Shares shall be 100%; or
(iii) greater than 12% and the average ROE over the 2011 Fiscal Year and the
2010 Fiscal Year is 7% or greater, then the Percentage of Eligible Shares shall
be in accordance with the table above.
 
(h) Subject to the Participant’s continued Employment with the Company (which
Employment shall not include the performance of services under a notice of
termination or resignation), all Eligible Shares shall become vested upon the
later of (i) the date the Company’s outside auditors complete the audit of the
Company’s financial statements containing the information necessary to compute
the Company’s ROE for the 2011 Fiscal Year or (ii) the date such ROE is approved
by the Board of Directors or an authorized committee thereof.
 
(i) In connection with any event described in Section 10(a) of the Plan or in
the event of a change in applicable accounting rules, the Committee shall make
such adjustments in the terms of the Performance Shares as it shall determine
shall be necessary to equitably reflect such event in order to prevent dilution
or enlargement of the potential benefits of the Performance Shares. The
Committee’s determination as to any such adjustment shall be final.
 
(j) If the Participant’s Employment with the Company is terminated for any
reason, the Performance Shares shall, to the extent not then vested, be canceled
by the Company without consideration.
 
(k) Any Performance Shares that do not become Eligible Shares by reason of the
Company’s failure to achieve an ROE as set forth above shall immediately be
forfeited without consideration.
 
3. Payment.
 
(a) The Company shall deliver to the Participant one Share for each vested
Performance Share. Any fractional share will be rounded down to the nearest
whole Share and the remainder forfeited.
 
(b) Except as otherwise provided in the Plan, vested Performance Shares shall be
paid to the Participant as soon as practicable after the date such Performance
Shares become vested, but in no event later than the fifteenth (15th) day of the
third (3rd) month following the end of the fiscal year in which the Performance
Shares become vested.
 
(c) When Performance Shares are paid, the Company shall issue certificates in
the Participant’s name for such. However, the Company shall not be liable to the
Participant for damages relating to any delays in issuing the certificates to
him, any loss of the certificates, or any mistakes or errors in the issuance of
the certificates or in the certificates themselves.
 
4. No Right to Continued Employment. The granting of the Performance Shares
evidenced hereby and this Agreement shall impose no obligation on the Company or
any Affiliate to continue the Employment of the Participant and shall not lessen
or affect the Company’s or its Affiliate’s right to terminate the Employment of
such Participant.
 
5. Legend on Certificates. The certificates representing the Shares paid in
settlement of Performance Shares shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the U.S. Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable laws, and the Committee may cause a legend or legends to be put on
any such certificates to make appropriate reference to such restrictions.
 
6. Transferability. The Performance Shares may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant otherwise than by will or by the laws of descent and distribution,
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Affiliate; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance. For avoidance of doubt, Shares issued to the Participant in payment
of vested Performance Shares pursuant to Section 3 hereof shall not be subject
to any of the foregoing transferability restrictions.





--------------------------------------------------------------------------------



 



7. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of Performance Shares and
to take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.
 
8. Securities Laws. Upon the acquisition of any Shares pursuant to settlement of
Performance Shares, the Participant will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.
 
9. Bermuda Government Regulations. No Shares shall be issued pursuant to this
Agreement unless and until all relevant licenses, permissions and authorizations
required to be granted by the Government of Bermuda, or by any authority or
agency thereof, shall have been duly received.
 
10. Notices. Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the personnel records
of the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
 
11. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF BERMUDA, without regard to conflicts of laws
principles.
 
12. Performance Shares Subject to the Plan. By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Performance Shares are subject to the Plan (including
without limitation the arbitration provision), and the terms and provisions of
the Plan, as it may be amended from time to time, are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
 
13. Rights as a Shareholder. The Participant shall have no rights as a
shareholder, and shall not receive dividends, with respect to any Performance
Shares until the Performance Shares have been paid out and Share certificates
have been issued to the Participant.
 
14. Fiscal Year. If the Company’s fiscal year is changed to other than a
calendar year, the references to calendar year in this Agreement shall be
adjusted to appropriately reflect the change.
 
15. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
ASPEN INSURANCE HOLDINGS LIMITED
 

  By: 
    


 
 
AGREED AND ACKNOWLEDGED AS
OF THE DATE FIRST ABOVE WRITTEN:
 

Participant

